WILLIAM F. WOODS, Judge.
This is a suit for workmen’s compensation benefits by a cement finisher, who alleged he fractured his right ankle on May 21, 1958, when he struck it on a steel crossbar as he slipped and fell from a ladder while in the course and scope of his employment by Jahncke Service, Inc.
The only issue in the case is one of fact, which the trial court decided against the plaintiff and ordered his suit dismissed, from which judgment plaintiff brings this appeal.
It is the contention of the plaintiff that this accident occurred on May 21, 1958, yet the record shows he did not seek medical attention until May 26, 1958, when he was admitted to the Veterans Hospital. On this occasion the plaintiff signed an application for admission to the Veterans Hospital in which he stated that on May 23, 1958, while walking through his carport in the evening, he “struck his right ankle against a cement flower pot.”
Without going into the details of other numerous conflicting statements in the record, we find no error in the conclusion of the trial judge to the effect that plaintiff has failed to prove his case with legal certainty; Henderson v. New Amsterdam Casualty Co., La.App., 80 So.2d 438; Keener v. Fidelity & Casualty Co., La.App., 96 So.2d 509.
Therefore, the judgment of the lower court is affirmed at appellant’s cost.